DETAILED ACTION
Information Disclosure Statement
An information disclosure statement has not been received. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Amendment
The applicant originally submitted Claims 1-20 in the application. In the present response, the applicant amended Claims 19 and 20. Accordingly, Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 09/21/2022, with respect to rejection of Claims 1 and 11 under 35 U.S.C. § 102(a)(1) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been set forth below over US 2010/0315785is to Akabori in view of US 2007/0039811 to Yanai.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Akabori et al (US 2010/0315785) in view of Yanai et al (US 2007/0039811). 
	Regarding Claim 1, Akabori (In Figs 1-7) discloses a cover (26) for pressing a printed circuit board (40) on a heat sink (46), (Fig 5), the cover (26) comprising: 
a metal sheet (26), (¶ 52, II. 1-2), (Fig 4); and 
one or more domes (48), (Fig 6) arranged in the metal sheet (26), (Fig 5); 
wherein each dome (48) is associated with one or more slits (56).
However Akabori does not disclose wherein each dome is associated with one or more slits in a shape of ring segments in the metal sheet, the ring segment-shaped slits being provided in the metal sheet side by side and spaced apart from each other, the ring segment-shaped slits surrounding the dome they are associated with. 
Instead Yanai (In Fig 4) teaches wherein each dome (13C/13D) is associated with one or more slits (slits between 13A /13C and between 13B/13C) in a shape of ring segments in the metal sheet (¶ 13, II. 1-4), (Fig 4), the ring segment-shaped slits (slits between 13A /13C and between 13B/13C) being provided in the metal sheet (¶ 13, II. 1-4) side by side and spaced apart from each other (Fig 4), the ring segment-shaped slits (slits between 13A /13C and between 13B/13C) surrounding the dome (13C/13D) they are associated with (Fig 4). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with one or more slits in a shape of ring segments in the metal sheet, side by side and space apart from each other and associated and surrounding the dome to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 2, Akabori in view of Yanai discloses the limitations of Claim 1, however Akabori as modified does not disclose wherein at least at one end of each ring segment-shaped slit, a slit extension is provided in the metal sheet, the slit extension at least in part pointing away from the dome the ring segment-shaped slit is associated with.
Instead Yanai (In Fig 4) further teaches wherein at least at one end of each ring segment-shaped slit (slits between 13A /13C and between 13B/13C), a slit extension is provided in the metal sheet (¶ 13, II. 1-4), the slit extension (slit extension between 13A and 13B) at least in part pointing away from the dome (13C/13D) the ring segment-shaped slit (slits between 13A /13C and between 13B/13C) is associated with (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with a slit extension in the metal sheet at end of each ring segment-shaped slit and pointing away from the dome to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 3, Akabori in view of Yanai discloses the limitations of Claim 2, however Akabori as modified does not teach wherein the slit extensions are provided at same ends of the ring segment-shaped slits.
Instead Yanai (In Fig 4) further teaches wherein the slit extensions (slit extension between 13A and 13B) are provided at same ends of the ring segment-shaped slits (slits between 13A /13C and between 13B/13C), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with the slit extension being provided at same ends of the ring segment-shaped slits to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 4, Akabori in view of Yanai discloses the limitations of Claim 3, however Akabori as modified does not teach wherein the slit extension of each ring segment-shaped slit is formed such that at least part of it partially encircles a neighboring ring segment-shaped slit, the slit extension being spaced apart from the neighboring ring segment-shaped slit.
Instead Yanai (In Fig 4) further teaches wherein the slit extension (slit extension between 13A and 13B) of each ring segment-shaped slit (slits between 13A /13C and between 13B/13C) is formed such that at least part of it partially encircles a neighboring ring segment-shaped slit (slits between 13A /13C and between 13B/13C), the slit extension (slit extension between 13A and 13B) being spaced apart from the neighboring ring segment-shaped slit (slits between 13A /13C and between 13B/13C), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with the slit extension of each ring segment-shaped slit being formed such that a part of it partially encircles a neighboring ring segment-shaped slit and slit extension being spaced apart from the neighboring ring segment-shaped slit to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 5, Akabori in view of Yanai discloses the limitations of Claim 4, however Akabori as modified does not disclose wherein the slit extension of each ring segment-shaped slit encircles less than half of the neighboring ring segment-shaped slit.
Instead Yanai (In Fig 4) further teaches wherein the slit extension (slit extension between 13A and 13B) of each ring segment-shaped slit (slits between 13A /13C and between 13B/13C) encircles less than half of the neighboring ring segment-shaped slit (slits between 13A /13C and between 13B/13C), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with the slit extension of each ring segment-shaped slit encircling less than half of the neighboring ring segment-shaped slit to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 6, Akabori in view of Yanai discloses the limitations of Claim 4, however Akabori as modified does not disclose wherein the slit extension of each ring segment-shaped slit comprises a first slit extension part and a second slit extension part, the first slit extension part extending away from the dome the ring segment-shaped slit is associated with, and the second slit extension part extending from the end of the first slit extension part that is opposite to the end that is connected to the ring segment-shaped slit, the second slit extension part having a ring segment shape and extending in parallel or helically to and spaced apart from the neighboring ring segment-shaped slit.
Instead Yanai (In Fig 4) further teaches wherein the slit extension (slit extension between 13A and 13B) of each ring segment-shaped slit (slits between 13A /13C and between 13B/13C) comprises a first slit extension part (extension pat extending away from 13C/13D) and a second slit extension part (extension part extending in parallel with 13A and 13B), (Fig 4), the first slit extension part (extension pat extending away from 13C/13D) extending away from the dome (13C/13D) the ring segment-shaped slit (slits between 13A /13C and between 13B/13C) is associated with (Fig 4), and the second slit extension part (extension part extending in parallel with 13A and 13B) extending from the end of the first slit extension part (extension pat extending away from 13C/13D) that is opposite to the end that is connected to the ring segment-shaped slit (slits between 13A /13C and between 13B/13C), (Fig 4), the second slit extension part (extension part extending in parallel with 13A and 13B) having a ring segment shape (Fig 4) and extending in parallel or helically to and spaced apart from the neighboring ring segment-shaped slit (slits between 13A /13C and between 13B/13C), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with the slit extension of each ring segment-shaped slit having a first slit extension part and a second slit extension, and the first slit extension part extending away from the dome and the ring segment-shaped slit being associated with, and the second slit extension part extending from the end of the first slit extension part that is opposite to the end that is connected to the ring segment slit extension part having a ring segment shape and extending in parallel or helically to and spaced apart from the neighboring ring segment-shaped slit to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 10, Akabori in view of Yanai discloses the limitations of Claim 1, however Akabori (In Figs 1-7) further disclose wherein the metal sheet (26) and the one or more domes (48) form one piece (¶ 69, II. 3-5), (Fig 5).
Regarding Claim 11, Akabori (In Figs 1-7) discloses an electronic appliance (10), (Fig 1) comprising: 
a heat sink (46), (Fig 5); 
an electronic circuit board (40); and 
a cover (26) comprising a metal sheet (¶ 52, II. 1-2), (Fig 4) and one or more domes (48) arranged in the metal sheet (26), (Fig 5); 
wherein: each dome (48) is associated with one or more slits (56), (Fig 7), and the electronic circuit board (40) is sandwiched between the cover (26) and the heat sink (46) such that the domes (48) of the cover (26) press the electronic circuit board (40) on the heat sink (46), (Fig 5).
 However Akabori does not disclose wherein each dome is associated with one or more slits in a shape of ring segments in the metal sheet, the ring segment-shaped slits being provided in the metal sheet side by side and spaced apart from each other, the ring segment- shaped slits surrounding the dome they are associated with.
Instead Yanai (In Fig 4) teaches wherein each dome (13C/13D) is associated with one or more slits (slits between 13A /13C and between 13B/13C) in a shape of ring segments in the metal sheet (¶ 13, II. 1-4), (Fig 4), the ring segment-shaped slits (slits between 13A /13C and between 13B/13C) being provided in the metal sheet (¶ 13, II. 1-4) side by side and spaced apart from each other (Fig 4), the ring segment- shaped slits (slits between 13A /13C and between 13B/13C) surrounding the dome (13C/13D) they are associated with (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with one or more slits in a shape of ring segments in the metal sheet, side by side and space apart from each other and associated and surrounding the dome to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 12, Akabori in view of Yanai discloses the limitations of Claim 11, however Akabori as modified does not disclose wherein at least at one end of each ring segment-shaped slit, a slit extension is provided in the metal sheet, the slit extension at least in part pointing away from the dome the ring segment-shaped slit is associated with.
Instead Yanai (In Fig 4) further teaches wherein at least at one end of each ring segment-shaped slit (slits between 13A /13C and between 13B/13C), a slit extension is provided in the metal sheet (¶ 13, II. 1-4), the slit extension (slit extension between 13A and 13B) at least in part pointing away from the dome (13C/13D) the ring segment-shaped slit (slits between 13A /13C and between 13B/13C) is associated with (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with a slit extension in the metal sheet at end of each ring segment-shaped slit and pointing away from the dome to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 13, Akabori in view of Yanai discloses the limitations of Claim 12, however Akabori as modified does not disclose wherein the slit extensions are provided at same ends of the ring segment-shaped slits.
Instead Yanai (In Fig 4) further teaches wherein the slit extensions (slit extension between 13A and 13B) are provided at same ends of the ring segment-shaped slits (slits between 13A /13C and between 13B/13C), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with the slit extension being provided at same ends of the ring segment-shaped slits to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 14, Akabori in view of Yanai discloses the limitations of Claim 13, however Akabori as modified does not disclose wherein the slit extension of each ring segment-shaped slit is formed such that at least part of it partially encircles a neighboring ring12PATENTAttorney Docket No. HRMN039OUS1 (P200202US ) segment-shaped slit, the slit extension being spaced apart from the neighboring ring segment- shaped slit.
Instead Yanai (In Fig 4) further teaches wherein the slit extension (slit extension between 13A and 13B) of each ring segment-shaped slit (slits between 13A /13C and between 13B/13C) is formed such that at least part of it partially encircles a neighboring ring segment-shaped slit (slits between 13A /13C and between 13B/13C), the slit extension (slit extension between 13A and 13B) being spaced apart from the neighboring ring segment-shaped slit (slits between 13A /13C and between 13B/13C), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with the slit extension of each ring segment-shaped slit being formed such that a part of it partially encircles a neighboring ring segment-shaped slit and slit extension being spaced apart from the neighboring ring segment-shaped slit to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 15, Akabori in view of Yanai discloses the limitations of Claim 14, however Akabori as modified does not disclose wherein the slit extension of each ring segment-shaped slit encircles less than half of the neighboring ring segment-shaped slit.
Instead Yanai (In Fig 4) further teaches wherein the slit extension (slit extension between 13A and 13B) of each ring segment-shaped slit (slits between 13A /13C and between 13B/13C) encircles less than half of the neighboring ring segment-shaped slit (slits between 13A /13C and between 13B/13C), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with the slit extension of each ring segment-shaped slit encircling less than half of the neighboring ring segment-shaped slit to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).
Regarding Claim 16, Akabori in view of Yanai discloses the limitations of Claim 14, however Akabori as modified does not disclose wherein the slit extension of each ring segment-shaped slit comprises a first slit extension part and a second slit extension part, the first slit extension part extending away from the dome the ring segment-shaped slit is associated with, and the second slit extension part extending from the end of the first slit extension part that is opposite to the end that is connected to the ring segment-shaped slit, the second slit extension part having a ring segment shape and extending in parallel or helically to and spaced apart from the neighboring ring segment-shaped slit.
Instead Yanai (In Fig 4) further teaches wherein the slit extension (slit extension between 13A and 13B) of each ring segment-shaped slit (slits between 13A /13C and between 13B/13C) comprises a first slit extension part (extension pat extending away from 13C/13D) and a second slit extension part (extension part extending in parallel with 13A and 13B), (Fig 4), the first slit extension part (extension pat extending away from 13C/13D) extending away from the dome (13C/13D) the ring segment-shaped slit (slits between 13A /13C and between 13B/13C) is associated with (Fig 4), and the second slit extension part (extension part extending in parallel with 13A and 13B) extending from the end of the first slit extension part (extension pat extending away from 13C/13D) that is opposite to the end that is connected to the ring segment-shaped slit (slits between 13A /13C and between 13B/13C), (Fig 4), the second slit extension part (extension part extending in parallel with 13A and 13B) having a ring segment shape (Fig 4) and extending in parallel or helically to and spaced apart from the neighboring ring segment-shaped slit (slits between 13A /13C and between 13B/13C), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai with the slit extension of each ring segment-shaped slit having a first slit extension part and a second slit extension, and the first slit extension part extending away from the dome and the ring segment-shaped slit being associated with, and the second slit extension part extending from the end of the first slit extension part that is opposite to the end that is connected to the ring segment slit extension part having a ring segment shape and extending in parallel or helically to and spaced apart from the neighboring ring segment-shaped slit to benefit from providing an elastic downward movement provided by arms extending from flat frame segment (Yanai ¶ 10, II. 1-8).

Regarding Claim 20, Akabori in view of Yanai discloses the limitations of Claim 11, however Akabori (In Figs 1-7) further disclose wherein the metal sheet (26) and the one or more domes (48) form one piece (¶ 69, II. 3-5), (Fig 5).
Claims 7-8 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Akabori in view of Yanai and further in view of Ogatsu et al (US 2008/0296141).
Regarding Claim 7, Akabori in view of Yanai discloses the limitations of Claim 2, however Akabori  as modified does not disclose wherein a slit extension is provided at both ends of each ring segment-shaped slit.
	Instead Ogatsu (In Fig 10) teaches wherein a slit extension (two notches extending at both ends of the ring notch 50c) is provided at both ends of each ring segment-shaped slit (50c), (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai and further with Ogatsu with the slit extensions extending at both ends of each ring segment-shaped slit to benefit from avoiding mutual contacts, providing easier flex with an improved operation (Ogatsu ¶ 83, II. 5-15).
Regarding Claim 8, Akabori in view of Yanai and further in view of Ogatsu discloses the limitations of Claim 7, however Akabori  as modified does not disclose wherein the slit extensions extend in a radial direction away from the dome the ring segment-shaped slit is associated with.
Instead Ogatsu (In Fig 10) further teaches wherein the slit extensions (two notches extending at both ends of the ring notch 50c) extend in a radial direction away from the dome (50a) the ring segment-shaped slit (50c) is associated with (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai and further with Ogatsu with the slit extensions extending in a radial direction away from the dome the ring segment-shaped slit being associated with to benefit from avoiding mutual contacts, providing easier flex with an improved operation (Ogatsu ¶ 83, II. 5-15).
Regarding Claim 17, Akabori in view of Yanai discloses the limitations of Claim 12, however Akabori as modified does not disclose wherein a slit extension is provided at both ends of each ring segment-shaped slit.
	Instead Ogatsu (In Fig 10) teaches wherein a slit extension (two notches extending at both ends of the ring notch 50c) is provided at both ends of each ring segment-shaped slit (50c), (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai and further with Ogatsu with the slit extensions extending at both ends of each ring segment-shaped slit to benefit from avoiding mutual contacts, providing easier flex with an improved operation (Ogatsu ¶ 83, II. 5-15).
Regarding Claim 18, Akabori in view of Yanai and further in view of Ogatsu discloses the limitations of Claim 17, however Akabori as modified does not disclose wherein the slit extensions extend in a radial direction away from the dome the ring segment-shaped slit is associated with.
Instead Ogatsu (In Fig 10) further teaches wherein the slit extensions (two notches extending at both ends of the ring notch 50c) extend in a radial direction away from the dome (50a) the ring segment-shaped slit (50c) is associated with (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Akabori with Yanai and further with Ogatsu with the slit extensions extending in a radial direction away from the dome the ring segment-shaped slit being associated with to benefit from avoiding mutual contacts, providing easier flex with an improved operation (Ogatsu ¶ 83, II. 5-15).
Allowable Subject Matter
 	Claims 9 and 19 are objected to as being dependent upon rejected base Claims 1 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base Claims 1 and 11 and any intervening.

The following is an Examiner’s statement of reasons for allowance:
With respect to Claims 9 and 19, the allowability resides in the overall structure of the device as recited in dependent Claims 9 and 19, and at least in part because Claims 9 and 19 recite, “a groove is provided in the metal sheet between two adjacent slit extensions of neighboring ring segment-shaped slits, a longitudinal direction of the groove being perpendicular to the longitudinal direction of the slit extensions, wherein the groove connects the adjacent slit extensions and is indented in the same direction as each dome” in Claims 9 and 19. 
The aforementioned limitations are believed to render said Claims 9 and 19 patentable over the art of record. 
The closest art of record is believed to be that of Akabori et al (US 2010/0315785 – hereafter “Akabori”).
While Akabori Figs 2-7 teaches limitations base Claim as per rejection of Claim 1 above, neither Akabori, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 9 and 19. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835